Case 3:18-cv-00079-JPB Document 119-1 Filed 02/05/19 Page 1of 4 PagelD #: 1513

EXHIBIT 1
Case 3:18-cv-00079-JPB Document 119-1 Filed 02/05/19 Page 2 of 4 PagelD #: 1514

IN THE MAGISTRATE COURT OF JEFFERSON COUNTY, WEST VIRGINIA

Case ID: 16-M19M-01110 (WS)

State of West Virginia
vy.

Julie Ann Hamstead
507 S Fairfax Blvd
Charles Town, WV 25414

SSN: DOB:
DL Number: DL State:

CRIMINAL JUDGMENT ORDER

Judgment of Guilty Verdict for 1 count of 61-06-01b(a): Disorderly conduct; penalty. Violation date of
04/25/2016.

Assessed amounts for charge listed above are Fine: $34.75 Costs and Fees: $165.25 Restitution: $0.00

Disposition Trial Type: Bench Trial.

Total Case balance of $400.00 due by 05/14/2018.

Hereby ORDERED and ADJUDGED on this the / e day of Noleuker 2017 .

 

 

 

T6-MI9M-O1110 Chrg: 1 - 61-06-01bfa)

 

 

 

J , hereby certify the above is a tryé and correct record of the Judgment in
this proceeding filed in my office. é
Given under my hand on the day of , 20
Seal
Magistrate Court Clerk
Report: WRCRIMT ~ Source: MPROD_RAC EXH | BIT 4

Docket Code: MMOJO
Case 3:18-cv-00079-JPB Document 119-1 Filed 02/05/19 Page 3 of 4 PagelD #: 1515

IN THE MAGISTRATE COURT OF JEFFERSON COUNTY, WEST VIRGINIA

Case ID: 16-M19M-01110 (WS)
State of West Virginia
v.

Julie Ann Hamstead
507 S Fairfax Blvd
Charles Town, WV 25414

SSN: DOB:
DL Number: DL State:

CRIMINAL JUDGMENT ORDER

Judgment of Guilty Verdict for 1 count of 61-05-17(a): Obstructing officer; penalties; definitions. Violation
date of 04/25/2016.

Assessed amounts for charge listed above are Fine: $34.75 Costs and Fees: $165.25 Restitution: $0.00

Disposition Trial Type: Bench Trial,

Total Case balance of $400.00 due by 05/14/2018.

Hereby ORDERED and ADJUDGED on this the /Y4 day of Noveuba » 20 fl :

tfh__,

WillfaarE. Sensency agistrate

CERTIFICATION BY CLERK (For Co

   
 
 

Use Only) --—--—----------2--- 22

 

16-MI9M-OL110 Chrg: 2 - 61-03-17{o)

I , hereby certify the above is true and correct record of the Judgment in
this proceeding filed in my office.

 

Given under my hand on the day of » 20

/

Magistrate Court Clerk

Seal

 

Repos: WRCRIMT - Source: MPROD_RAC
Docket Code: MMOJO
Case 3:18-cv-00079-JPB Document 119-1 Filed 02/05/19 Page 4 of 4 PagelD #: 1516

IN THE MAGISTRATE COURT OF JEFFERSON COUNTY, WEST VIRGINIA

Case ID: 16-M19M-01110 (WS)

State of West Virginia
v.

Julie Ann Hamstead
507 S Fairfax Bivd
Charles Town, WV 25414

SSN: DOB:
DL Number: DL State:
CRIMINAL JUDGMENT ORDER

Judgment of Not Guilty Verdict for 1 count of 61-03-30(a): Unlawful injury to or destruction of property.
Violation date of 04/25/2016.

Disposition Trial Type: Bench Trial.

Total Case balance of $400.00 due by .

Hereby ORDERED and ADJUDGED on this the / Y day of Noveube- 2017.

ia

Co

William E. SepSeney, Magistrate
CERTIFICATION BY CLERK (Fof Court Use Only) -----------------------—---
a ras

£6-M19M-01 110 Chirg: 3 - 6)-03-30(a)

 

 

 

I , hereby certify the above is a true and correct record of the Judgment in
this proceeding filed in my office.

Given under my hand on the day of , 20

Seal

 

Magistrate Court Clerk

Report: WRCRIMT - Source: MPROD_RAC
Docket Code: WMOJO.
